Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 remain for examination.  Claim 1, 5-6, 8 and 12-13 have been amended. Claims 3-4 and 10-11 have been cancelled. Applicant's arguments filed on 05/18/2022 have been fully considered but they are moot in view of the new ground(s) of rejection necessitated by the amendments. Accordingly, this action has been made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIZAWA U.S. Publication No. 20200137439 A1, in view of JEONG U.S. 20190222561 A1 in further view of OKUYAMA US 20150229514 A1; SAKURADA US 20190206163 A1.
As to claim 1, YOSHIZAWA teaches an electronic distribution method, comprising: acquiring user information and first terminal information of a distribution terminal which are transmitted by a server (YOSHIZAWA [0009]) [a first step in which the mobile information terminal transmits user identification information and a user password to the content distribution server]; generating a first key and transmitting the first key to the server (YOSHIZAWA [0027]) [the content distribution server issues an account including key information required for decrypting the broadcast content program or the broadcast channel on the basis of the received content identification information and the received account issue request]; 
It is noted that YOSHIZAWA does not appear explicitly disclose acquiring second terminal information which is encrypted by the distribution terminal using the first key received from the server and is transmitted by the distribution terminal; decrypting the second terminal information encrypted by using the first key to obtain the second terminal information. 
However, JEONG discloses acquiring second terminal information which is encrypted by the distribution terminal using the first key received from the server and is transmitted by the distribution terminal; decrypting the second terminal information encrypted by using the first key to obtain the second terminal information (JEONG Pa. [0007]) [transmit the encrypted request including the identification information of the electronic device to an external server through the communicator, and decrypt and provide an encrypted response based on the predetermined encryption scheme]
Thus, before the effective filing date of the claimed invention, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by JEONG to the verification system of YOSHIZAWA would have yield predictable results and resulted in an improved system, namely, a system that would provide user terminal device for performing communication through an electronic device more secure (JEONG Pa. [0002])
It is noted that the combination of YOSHIZAWA and JEONG does not appear explicitly disclose matching the second terminal information with the first terminal information; and displaying the user information if the second terminal information matches the first terminal information.  
However, OKUYAMA discloses matching the second terminal information with the first terminal information; and displaying the user information if the second terminal information matches the first terminal information (OKUYAMA Pa. [0007]) [second terminal information indicating the communication terminal in association with the terminal identification information for identifying the communication terminal, the second terminal information of the communication terminal being set by the request sender terminal; and processing circuitry that updates, in response to updating of the first terminal information of a first communication terminal of the plurality of communication terminals, the second terminal information of the first communication terminal to match with the updated first terminal information]
Thus, before the effective filing date of the claimed invention, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by to the verification system of OKUYAMA would have yield predictable results and resulted in an improved system, namely, a system that would manage information regarding a communication terminal more secure (OKUYAMA Pa. [0003])
Moreover, it is claimed: “receiving a delivery command transmitted by the distribution terminal, wherein the delivery command comprises the second terminal information encrypted by using the first key; decrypting the second terminal information encrypted by using the first key to obtain the second terminal information; matching the second terminal information with the first terminal information; and performing delivery if the second terminal information successfully matches with the first terminal information, acquiring third terminal information of the user terminal which is transmitted by the server; generating a second key and transmitting the second key to the server; acquiring fourth terminal information which is encrypted by the user terminal using the second key received from the server and is transmitted by the user terminal; decrypting the fourth terminal information encrypted by using the second key to obtain the fourth terminal information; matching the fourth terminal information with the third terminal information; 
However, it is clear the above limitations are the repetition of the claimed language which have been addressed previously with the addition of a “third terminal information and fourth terminal information.”

Furthermore, (SAKURADA US 20190206163 A1) discloses “unlocking a locking apparatus to complete distribution [0057- The locking/unlocking device 300 locks or unlocks the vehicle 10 when the key ID received from the key unit 100 coincides with a key ID which is stored in advance in the locking/unlocking device 300] if the fourth terminal information matches the third terminal information [0024- authentication information issuing unit configured to issue an authentication information for locking and unlocking the predetermined area to a terminal of the second user based on the first information and the second information.]”
Thus, before the effective filing date of the claimed invention, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by to the verification system of SAKURADA would have yield predictable results and resulted in an improved system, namely, a system that would issue an authentication information for locking and unlocking the predetermined area to a terminal of the second user based on the first information and the second information (SAKURADA Pa. [0007])

As to claim 2, YOSHIZAWA teaches wherein displaying the user information comprises: displaying the user information until a preset time threshold elapses (YOSHIZAWA [0071]) [when predetermined time, for example one hour, elapses since the last account reception]

As to claim 5, YOSHIZAWA teaches further comprising: transmitting a message that the distribution is completed to the server (YOSHIZAWA [0009]) [a first step in which the mobile information terminal transmits user identification information and a user password to the content distribution server, a second step in which the content distribution server authenticates the mobile information terminal on the basis of the received user identification information and the received user password] 

As to claim 6, the combination YOSHIZAWA, JEONG and OKUYAMA teaches wherein the first terminal information comprises a Bluetooth Media Access Control (MAC) address and/or a Near Field Communication (NFC) chip Identity (ID) of the distribution terminal stored by the server; the second terminal information comprises a Bluetooth MAC address and/or an NFC chip ID stored by the distribution terminal; the third terminal information comprises a Bluetooth MAC address and/or an NFC chip ID of the user terminal stored by the server; and the fourth terminal information comprises a Bluetooth MAC address and/or an NFC chip ID stored by the user terminal (JEONG Pa. [0072]) [BlueTooth), Zigbee, IR (Infrared), or the like, but may perform communication with the external electronic device 200 and the server 300 through various communication methods such as, for example, and without limitation, Serial Interface, USB (Universal Serial Bus), NFC (Near Field Communication), or the like, Note: the above protocols are well known in the art]
Thus, before the effective filing date of the claimed invention, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by JEONG to the verification system of YOSHIZAWA would have yield predictable results and resulted in an improved system, namely, a system that would provide user terminal device for performing communication through an electronic device more secure (JEONG Pa. [0002])
As to claim 7, YOSHIZAWA teaches further comprising: receiving a position reporting command transmitted by the server; and acquiring positioning information and reporting the positioning information to the server (YOSHIZAWA [0084]) [shows a position of the user holding the mobile information terminal]

As to claims 8-9, claims 8-9 recite the claimed that contain respectively similar limitations as claims 1-2; therefore, they are rejected under the same rationale.

As to claims 12-14, claims 12-14 recite the claimed that contain respectively similar limitations as claims 6-7; therefore, they are rejected under the same rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVANS DESROSIERS/Primary Examiner, Art Unit 2491